Citation Nr: 1449726	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include schizophrenia and posttraumatic stress disorder.  

2.  Entitlement to a rating higher than 10 percent for residuals of a left knee injury.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1973 to July 1976, and with the Army National Guard from December 1980 to April 1991 with relevant periods of active duty for training from March 21, 1987, to March 31, 1987, April 1, 1987 to April 4, 1987 and May 28, 1988, to June 17, 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In July 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While on appeal, in a rating decision in April 2014, the RO granted an earlier effective date for the award of a 20 percent rating for the service-connected right ankle disability.  As the effective date assigned is the date the Veteran sought on appeal, there remains no controversy as the benefit sought was granted in full.  Therefore, the claim is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

A separate rating for meniscal signs and symptoms of the left knee disability under Diagnostic Code 5258 is REMANDED to the Agency of Original Jurisdiction. 






FINDINGS OF FACT

1.  Posttraumatic stress disorder has not been diagnosed.  

2.  A psychiatric disorder other than posttraumatic stress disorder, namely schizophrenia, was not affirmatively shown to have its onset during active duty, or a period of qualifying active duty for training (ACDUTRA) and was not made worse during active duty or a period of qualifying ACDUTRA; schizophrenia as a chronic disease was not manifested to a compensable degree within one year after the separation from service in 1976; the current psychiatric disorder, to include schizophrenia, is not related to an injury, disease, or event in service.  

3.  On the basis of range of motion, the residuals of a left knee injury are manifested by flexion to no less than 90 degrees and extension to 0 degrees, and there is no objective evidence of recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder to include schizophrenia and posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(c), 3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2013).  

2.  The criteria for a rating higher than 10 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).  







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by a letter in March 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186 87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice).  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) ( the effect on employment and on daily life).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  Records of the Social Security Administration were obtained.  

The Veteran was afforded VA orthopedic examinations in April 2007, in August 2008, in May 2012, and in August 2013, and a VA mental health examination in August 2013.  As the orthopedic examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  Likewise, the mental health examination is adequate as it is predicated on examination of the Veteran, as well as a review of his claim file and offers an opinion regarding whether his currently diagnosed psychiatric disorder had its onset in service or during a qualifying period of ACDUTRA.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  

Active military service includes disability resulting from disease or injury incurred or aggravated during active duty and ACDUTRA, and injuries, though not also diseases, incurred in or aggravated during inactive duty for training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106 (West 2002).

ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

Further, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as psychotic disorders, to include schizophrenia; service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The presumption pertaining to chronic diseases under 38 C.F.R. § 3.309, however, does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Evidence 

The service treatment records for the period of active duty service show that in June 1976 the Veteran gave a history of frequent trouble sleeping and nervous trouble.  


The medical examination for June 1976 shows that the psychiatric evaluation was normal.  There are no other psychiatric complaints, treatment, or diagnoses.  

In November 1984 in a report of medical history the Veteran stated that he had nervous trouble during his National Guard service.  There were no other psychiatric complaints.  The service treatment records for the National Guard show no relevant treatment or psychiatric diagnosis.  

After service, in December 1988 the Veteran was initially treated for complaints of depression of one year's duration.  Initial diagnoses included major depression and schizophreniform disorder.  The Veteran was first diagnosed with paranoid schizophrenia in March 1989.  Subsequent treatment records show ongoing treatment for schizophrenia.  In December 2002, the Veteran reported a history of problems with schizophrenia while in the National Guard.  In March 2009 history included mentally illness not long after the Veteran was demotion in 1987.  Despite positive posttraumatic stress disorder screens in August 2010 and September 2013, there is no evidence that the Veteran was diagnosed with posttraumatic stress disorder at any time.  

In February 2009, the Veteran testified that he first became mentally ill during a period of ACDUTRA in the summer of 1987, and immediately sought treatment.  He further testified that he was locked up for 15 days while serving in the National Guard for not going to a drill, which he attributed to mental illness.  

In March 2013, the Veteran testified that he was first diagnosed with schizophrenia in 1987 and that an episode during his ACDUTRA resulted in the diagnosis.  He stated that schizophrenia was the result of the stress of service in the National Guard.  He stated that he had not discussed the episode during ACDUTRA with any of treating physicians.  





In August 2013 on VA examination, after a review of the Veteran's file and examination, the VA psychiatrist determined that the Veteran's only diagnosed psychiatric disorder was schizophrenia.  The VA examiner expressed the opinion schizophrenia began after discharge from the Army in 1976 and during the time he served in the National Guard.  The VA examiner found insufficient evidence in the service treatment records to determine that any symptoms he experienced in the Army were related to his current psychiatric disorder.  

Analysis

The Veteran asserts that schizophrenia was first manifest during ACDUTRA in 1987.  He stated that he sought treatment for his psychiatric disorder immediately following the period of ACDUTRA and he associated schizophrenia with the stress of service in the National Guard.  

There is no evidence that the Veteran currently has a diagnosis of posttraumatic stress disorder or at any time during the pendency of the appeal.  In August 2013, the VA examiner found that the Veteran had no psychiatric disorder other than schizophrenia.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Veteran complained of problems sleeping and nervousness in July 1976, prior to his discharge from active duty, the current disability of schizophrenia was not affirmatively shown to have been present during service.  Likewise, despite his assertion that his diagnosed schizophrenia was first manifest during ACDUTRA in 1987, service treatment records do not show any psychiatric disorder was affirmatively shown during any period of ACDUTRA from March 21, 1987, to March 31, 1987, and from April 1, 1987 to April 4, 1987, and May 28, 1988, to June 17, 1988.  




And the Veteran does not assert that he received treatment until after his period of ACDUTRA.  Although the VA examiner stated that schizophrenia began during the time the Veteran served in the National Guard, the VA examiner did not state that schizophrenia had onset during any period of ACDUTRA.  And there are no other records or history of psychiatric symptoms during any period of ACDUTRA.  Service connection under 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. §§ 3.6 and 3.303(a) (affirmatively showing inception during service) is not established.  

While schizophrenia is a psychotic disorder, it was first documented in 1988, more than 12 years after separation from service in 1976 and well beyond the one year presumptive period for a psychotic disorder as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.   Moreover, the Veteran does not allege that he first manifest symptoms of schizophrenia until his period of ACDUTRA in 1987, a period of service not subject to the presumption.  

As the objective evidence of record shows the Veteran's schizophrenia was initially diagnosed in December 1988 after the last period of ACDUTRA, the evidence does not establish service connection as a result of aggravation during any period of ACDUTRA from March 21, 1987, to March 31, 1987, and from April 1, 1987 to April 4, 1987, and May 28, 1988, to June 17, 1988.  

The Veteran is competent to describe psychiatric symptoms and the Veteran as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation, or to describe a contemporaneous medical diagnosis, or to describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 






Psychiatric disorders, including schizophrenia, are not the type of conditions under case law that has been found to be capable of lay observation.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition). 

No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a psychiatric disorder to include schizophrenia or posttraumatic stress disorder.  

There is no objective evidence of record etiologically linking the Veteran's currently diagnosed schizophrenia to service or to any incident in service, including during a period of ACDUTRA.  

As the preponderance of the evidence is against the claim of service connection for a psychiatric disorder to include schizophrenia and posttraumatic stress disorder, there is no doubt to be resolved, and service connection is not warranted.  

Increase Rating

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.





VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.  




Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II. 

Current Rating

The left knee disability is currently rated 10 percent under Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 

Limitation of extension of the knee is rated under Diagnostic Code 5261.  Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.  

A knee disability manifested by laxity is rated 10 percent under Diagnostic Code 5257.  The criterion for the next higher rating, 20 percent, is moderate recurrent subluxation or lateral instability.  

Evidence 

In a rating decision in December 1976, the RO granted service connection for residuals of the left knee injury and assigned a zero percent rating based on instability.  In a rating decision in May 2007, the RO assigned a 10 percent based on limitation of flexion.  






On VA examination in April 2007, the Veteran complained of intermittent left knee pain with prolonged walking, climbing stairs, or changes in the weather.  Activities of daily living and occupation were not impaired.  The Veteran denied flare-ups, except with strenuous use that resolved with rest.  

On examination, the left knee appeared normal without redness, swelling, or deformity.  The left knee joint was stable.  Flexion was to 120 degrees with pain reported beyond 100 degrees.  Extension was to 0 degrees.  There was no evidence of flare-ups or additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The impression was minimal osteoarthritis of the left knee with lateral meniscal tear.  

Treatment records show the Veteran reported worsening left knee pain of one week's duration in May 2008.  Examination showed the left knee to be swollen, slightly warm with effusion.  X-ray studies showed mild three compartment osteoarthritis with chondrocalcinosis.  

On VA examination in August 2008, the Veteran complained of left knee pain on a daily basis.  He further reported that the left knee would swell, lock, buckle, and pop.  He denied any left knee grinding.  He denied using a brace, but that he did periodically use a crutch.  The Veteran stated that he was unable to stand or walk for a prolonged time.  He also reported having flare-ups with no specific additional activity restrictions.  

On examination, the Veteran had no limp and did not use any assistive device.  There was no evidence of instability, tenderness, crepitus or warmth.  Motor strength was full.  Left knee flexion was to 90 degrees with pain, and extension was to 0 degrees without pain.  There was no diminution with repetitive range of motion testing.  There were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use.  X-ray studies showed osteoarthritis in the left knee.  The impression was left knee osteoarthritis.  



Treatment records show the Veteran complained of left knee pain, swelling and giving way in February 2009.  He walked with a mild antalgic gait and there was evidence of slight crepitation; however, there was essentially full range of motion in the left knee.  He underwent a videoarthroscopy at a private facility in April 2009.  The operative report shows a post-operative diagnosis of severe osteoarthritis of the left knee tricompartmental area with mild tearing of the lateral meniscus. 

On physical examination in September 2009, there was evidence of minimal effusion.  Left knee range of motion was significantly reduced.  There was minimal tenderness across the joint line.   In May 2010 the Veteran had an antalgic gait, showed no knee effusion, edema or muscle atrophy and there was no decrease in left knee passive range of motion.  In January 2010 left knee range of motion was from 0 to 120 degrees with mild medial joint line tenderness and evidence of crepitation.  In April 2010 and in July 2010 left knee range of motion was from 0 to 125 degrees with the ligaments intact.  

In July 2010, the Veteran reported a new lateral meniscus tear and ACL tear and having been referred for a brace.  On examination, it was noted that the Veteran's gait was antalgic and that he tended to lurch with the use of a straight cane.  Left knee range of motion lacked approximately 10 degrees of flexion and extension.  Pain was observed with attempted passive range of motion.  The Veteran did not actively extend or flex his left knee.  There was no evidence of left knee effusion.  The impression was osteoarthritis and chrondrocalcinosis of the left knee as well as left medial and lateral meniscal pathology.  Private treatment records of October 2010 show the Veteran had several left knee injections for pain.  Range of motion was from 0 to 125 degrees and the collateral and cruciate ligaments were intact.  

In May 2012, left knee flexion was to 100 degrees with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  There were no changes with repetitive use testing and no additional limitation in range of motion.  



The VA examiner determined that the Veteran had functional loss due to less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing due to both knees.  There was no evidence of tenderness or pain on palpation of the joint line or soft tissue of the left knee.  There was normal strength in the left knee and there was normal anterior, posterior, medial and lateral left knee joint stability.  There was no evidence of recurrent patellar subluxation or dislocation of the left knee.  

On VA examination in August 2013, the Veteran complained of intermittent left knee pain and popping.  He denied any flare-ups and stated that he was able to ride a bicycle for exercise.  On examination, there was no evidence of tenderness or pain to palpation for the joint line or soft tissues of the left knee.  There was normal strength in the left knee.  There was no evidence of anterior, posterior, or medial-lateral instability.  Left knee flexion was to 140 degrees with no objective evidence of pain.  There was no additional limitation of flexion with repetitive range of motion testing.  

In a January 2014 addendum, a VA physician, after reviewing the August 2013 examination report notes that the Veteran had full range of motion with no functional loss and with the only impairment being pain on movement with repetitive range of motion.  It was further noted that there was no limitation during flare-ups as the Veteran denied flare-ups.  

Analysis

Over the course of the appeal, flexion ranged from 90 degrees with pain to full or 140 degrees of flexion, without evidence of painful motion.  Flexion in the range of 90 degrees to 140 degrees does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating for limitation of flexion under Diagnostic Code 5260, even with consideration of functional loss due to pain, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.  



There was no objective evidence of weakness or excess fatigability at any time during the pendency of the appeal.  

There is no current, separate rating for limitation of extension.  During the course of the appeal, extension was consistently at 0 degrees without evidence of pain or as full.  On only one occasion in July 2010 did the examiner note extension limited to about 10 degrees.  Over the course of the appeal, the overwhelming majority of the medical evidence shows full extension or no limitation of extension, even with consideration functional loss due to pain or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, and repetitive motion.  Therefore, the evidence of record does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate compensable rating for limitation of extension under Diagnostic Code 5261.  

There is no current, separate rating for instability or subluxation of the left knee.  Despite the Veteran's intermittent complaints of left knee instability and locking, the record is consistent in finding no evidence of instability or recurrent subluxation at any time during the pendency of the appeal.  Therefore, the criterion for a separate compensable rating for left knee instability or subluxuation is not met.  

For these reasons, the preponderance of the evidence is against the claim for a higher rating for residuals of a left knee injury under either Diagnostic Code 5257 or 5260 or 5261 and there is no doubt to be resolved.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  



The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria under Diagnostic Codes 5257, 5260, and 5261 reasonably describe the disability levels and the left knee symptomatology, including functional loss, limitation of motion, instability, and residuals of a meniscectomy.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  Therefore referral for extraschedular consideration for the service-connected residuals of a left knee injury is not required under 38 C.F.R. § 3.321(b)(1).  

Total Disability Rating for Compensation based on Individual Unemployability

A request for a total disability rating based on individual unemployability due to service-connected disabilities, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The question of a total rating may be considered as a component of an appealed increased rating claim if the claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  




During his March 2013 hearing, the Veteran testified that he had to quit working because of his "knees."  He has not asserted, and the evidence does not suggest, that he is rendered unemployable solely by the service-connected left knee that is the subject of this appeal.  Further, an August 2012 rating decision specifically denied service connection for the Veteran's right knee disability, and he did not appeal that denial.  Finally, the Veteran was awarded disability benefits from the Social Security Administration in April 1989, for his diagnosed schizophrenia that has been found to not be service-connected.  The Board accordingly finds that a claim for TDIU is not raised by the issue herein decided.  


ORDER

Service connection for a psychiatric disorder to include schizophrenia and posttraumatic stress disorder is denied.  

A rating higher than 10 percent for residuals of a left knee injury under Diagnostic Codes 5257, 5260, and 5261 denied.


REMAND

As for a separate rating for meniscal signs and symptoms of the left knee disability under Diagnostic Code 5258, the record shows that in the rating decision in December 1976, granting service connection for residuals of a left knee injury, in the factual background, the RO cited to evidence in the service treatment records of a normal appearing medial meniscus and an abnormal lateral meniscus by arthrogram.  In a rating decision in May 1989, the RO found no evidence of an increase in the left knee "medial" meniscal condition.

In February 2005, a MRI by VA suggested medial and lateral meniscal tears.  Private medical records in April 2009 showed left lateral meniscal tearing by arthroscopy, but a meniscectomy was not done. 


On VA examination in May 2012, there were symptoms of joint pain, but not of a meniscal dislocation.  On VA examination in August 2013, the VA examiner found no evidence of a meniscal condition.  

Clearly, the initial grant of service connection for residuals of a left knee injury included signs and symptoms of a meniscal condition.

VA has a duty to consider all potentially applicable regulations raised in the record. Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  If a Veteran has separate and distinct manifestations of the same disability, the manifestations are to be rated separately unless the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

As for other potentially applicable Diagnostic Codes, under Diagnostic Code 5258, a dislocated meniscus with frequent episodes of locking, pain, and effusion into the joint is rated 20 percent.  There is no lesser or higher rating.  As the criteria are conjunctive, all of the conditions listed must be met for a compensable rating. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" means that all of the conditions listed in the provision must be met). 

As the RO has not had adjudicated the claim for increase under Diagnostic Code 5258 in the first instance and as the evidence of record is insufficient to rate the disability under Diagnostic Code 5258, due process requires further development.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to assist, including a new examination to rate the meniscal signs and symptoms of the left knee disability under Diagnostic Code 5258.  




2.  After the above development, adjudicate the claim for a separate rating for meniscal signs and symptoms of the left knee disability under Diagnostic Code 5258.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


